                       4:20-cv-04007-SLD-JEH # 74          Page 1 of 3
                                                                                                 E-FILED
                                                                     Monday, 10 May, 2021 03:01:46 PM
                                                                         Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS

JAYLAN BUTLER,                             )
                                           )
Plaintiff,                                 )
                                           )
v.                                         )
                                           )
TRAVIS STAES, East Moline Police           )
Officer, in his individual capacity;       )
ETHAN BUSH, Hampton Police Officer,        )              Case No. 4:20-cv-04007
in his individual capacity; JACK           )
ASQUINI, Rock Island County Sheriff’s      )
Deputy, in his individual capacity;        )
JASON PEÑA, Rock Island County             )
Sheriff’s Deputy, in his individual        )
capacity; and JOHN DOES 1 and 2,           )
unknown law enforcement officers, in       )
their individual capacities,               )
                                           )
Defendants.                                )

                                NOTICE OF DEPOSITION

TO:     Dominick L. Lanzito
        Peterson, Johnson & Murray Chicago, LLC
        200 West Adams St., Suite 2125
        Chicago, IL 60606

        Kara L. McCall
        Leslie Kuhn-Thayer
        Shalyn Caulley
        SIDLEY AUSTIN LLP
        One South Dearborn Street
        Chicago, Illinois 60603

        Elizabeth Jordan
        Roger Baldwin Foundation of ACLU, Inc.
        150 N. Michigan Ave., Suite 600
        Chicago, IL 60601

        YOU ARE HEREBY NOTIFED that on Monday, May 24th, 2021 at the hour of 1:30
p.m., we shall cause to be taken the deposition of Ethan Bush before KRC Reporting, P.C., upon
oral interrogatories in person at the Rock Island State’s Attorney’s Office Conference Room,
                       4:20-cv-04007-SLD-JEH # 74           Page 2 of 3




1317 – 3rd Avenue, 2nd Floor, Rock Island, IL, with other parties via Zoom, pursuant to Federal
Rules of Civil Procedure 30(b)(1).


Dated this 10th day of May 2021.                    By: /s/ Patricia Castro
                                                           Bar #6242650
                                                           Assistant State’s Attorney
                                                           Attorney for Defendants
                                                           State’s Attorney’s Office
                                                           1317 3rd Ave.-2nd Floor
                                                           Rock Island, IL 61201
                                                           Phone: (309) 558-3232
                                                           Fax: (309) 786-5052
                                                           Email: castrop@co.rock-island.il.us
                        4:20-cv-04007-SLD-JEH # 74           Page 3 of 3




                                CERTIFICATE OF SERVICE

        I hereby certify that on May 10, 2021, I electronically filed this Notice of Deposition
with the Clerk of Court using the CM/ECF electronic system. I further certify that I served the
Plaintiff with a copy via U.S. Postal Service at the following address:

Dominick L. Lanzito
Miguel E. Larios
Peterson, Johnson & Murray Chicago, LLC
200 West Adams, Suite 2125
Chicago, IL 60606
Telephone: (312) 782-7150
dlanzito@pjmchicago.com

Elizabeth Jordan
Roger Baldwin Foundation of ACLU, Inc.
150 N. Michigan Ave., Suite 600
Chicago, IL 60601

Kara L. McCall
Leslie Kuhn-Thayer
Shalyn Caulley
Bridget L. Murphy
SIDLEY AUSTIN LLP
One South Dearborn Street
Chicago, Illinois 60603
Telephone: (312) 853-7000
Facsimile: (312) 853-7036
kmccall@sidley.com

Courtesy Copies to:

John E. Remus
Timothy M. Feeney
McCarthy, Callas & Feeney, P.C.
329 18th Street, Suite 100
Rock Island, IL 61201
Telephone: (309) 788-2800
Fax: (309) 793-4090
jremus@mcfe-law.com
tfeeney@mcfe-law.com
Counsel for Defendant Travis Staes



                                                    /s/ Patricia Castro
